694 S.E.2d 665 (2010)
In the Matter of Jeffrey Brooks KENT.
No. S10Y0727.
Supreme Court of Georgia.
April 19, 2010.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on a Notice of Discipline filed by the State Bar seeking the disbarment of Jeffrey Brooks Kent. Although Kent acknowledged service of the Notice of Discipline, he failed to file a Notice of Rejection. He therefore is in default, has waived his right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
The admitted facts show that a client hired Kent to collect a $592,000 debt. Kent filed a complaint but failed to serve the corporate defendant, which resulted in the case being dismissed against that defendant. Kent failed to file a proposed scheduling/discovery order by the court's deadline and then stipulated to the dismissal of the case without his client's consent. Kent failed to communicate with his client during the representation, and after he was terminated, he failed to refund the fee or send the file to his client's new counsel as requested.
After being served with the Notice of Investigation in this case, Kent acknowledged service but did not submit a response and did not cooperate with the investigation. Kent is currently under an interim suspension in another disciplinary matter, In the Matter of Kent, S10Y0197 (Oct. 20, 2009).
Based on these facts, the Investigative Panel of the State Disciplinary Board found probable cause to believe Kent violated Rules 1.2, 1.3, 1.4, 1.16, 3.2, and 9.3, all of Bar Rule 4-102(d) of the Georgia Rules of Professional Conduct. The maximum sanction for a violation of Rules 1.2 and 1.3 is disbarment, and the maximum sanction for a violation of Rules 1.4, 1.16, 3.2, and 9.3 is a public reprimand.
Having reviewed the record, we agree that disbarment is the appropriate sanction for Kent's conduct. It is hereby ordered that the name of Jeffrey Brooks Kent be removed from the rolls of persons authorized to practice law in the State of Georgia. Kent is reminded of his duties pursuant to Bar Rule 4-219(c).
Disbarred.
All the Justices concur.